Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Norbert Lazar on Jul. 12, 2022.

Claim 88 (currently amended)

The computer system of claim 74, wherein each vector in each vector set consists of the genotypic information for a corresponding different chromosome in a plurality of chromosomes of the species.
Allowable Subject Matter
Claims 1, 74 – 92 and 98 - 108 are allowed.
The following is the examiner’s statement of reasons for allowance:

Stone US PGPub: US 2012/0053253 A1 Mar. 1, 2012.
Biomarkers and methods using the biomarkers for the prediction of the recurrence risk of cancer in a patient. a method is provided for determining gene expression in a tumor sample from a patient identified as having prostate cancer, lung cancer, bladder cancer or brain cancer. Generally, the method includes at least the following steps: (1) obtaining a tumor sample from a patient identified as having prostate cancer, lung cancer, bladder cancer or brain cancer; (2) determining the expression of a panel of genes in said tumor sample including at least 4 cell-cycle genes; and (3) providing a test value by (a) weighting the determined expression of each of a plurality of test genes selected from said panel of genes with a predefined coefficient, and (b) combining the weighted expression to provide said test value, wherein at least 50%, at least 75% or at least 90% of said plurality of test genes are cell-cycle genes (ABSTRACT, Figs. 5 – 7, paragraphs 0007, 0010).
A system for determining gene expression in a tumor sample, comprising: (1) a sample analyzer for determining the expression levels of a panel of genes in a tumor sample including at least 4 cell-cycle genes, wherein the sample analyzer contains the tumor sample which is from a patient identified as having prostate cancer, lung cancer, bladder cancer or brain cancer, or cDNA molecules from mRNA expressed from the panel of genes; (2) a first computer program means for (a) receiving gene expression data on at least 4 test genes selected from the panel of genes, (b) weighting the determined expression of each of the test genes with a predefined coefficient, and (c) combining the weighted expression to provide a test value, wherein at least 50%, at least at least 75% of at least 4 test genes are cell-cycle genes; and optionally (3) a second computer program means for comparing the test value to one or more reference values each associated with a predetermined degree of risk of cancer recurrence or progression of the prostate cancer, lung cancer, bladder cancer or brain cancer (paragraphs 0016, 0108, 0113).

Young US Patent: US 6,466,923 B1 Oct. 15, 2002.
Method and apparatus for biomathematical pattern recognition, by analyzing of a set of discrete multidimensional data which can be represented in an array with a topology, where the array that can be mapped to an image space of discrete elements, such as digitized image data, seismic data and audio data, genotype/phenotype classifications are imposed on the topology, and then molecular biological-like processes (annealing, fragmentation, chromatographic separation, fingerprinting, footprinting and filtering) are imposed upon that topology to perceive classifiable regions such as edges (ABSTRACT, Figs. 2, 4, 7, 15, column 2, lines 7 through column 2, line 25).

Martin US PGPub: US 2015/0220838 A1 Aug. 6, 2015.
A computational causal network model representing a biological system includes a plurality of nodes and a plurality of edges connecting pairs of nodes. A first set of data corresponding to activities of a first subset of biological entities obtained under a first set of conditions is received, and a second set of data corresponding to activities of the first subset of biological entities obtained under a second set of conditions is received. A set of activity measures representing a difference between the first and second sets of data for a first subset of nodes is calculated. A set of activity values for a second subset of nodes, which are unmeasured, is generated. A classifier is generated for the phenotypes based on the set of activity measures, the set of activity values, or both (ABSTRACT, Figs. 1, 2, 5, 11, paragraphs 0006, 0014).

Uppaluri USPG Pub: US 2003/0215120 A1 Nov. 20, 2003.
A method, system, and storage medium for computer aided processing of an image set includes employing a data source, the data source including an image set acquired from X-ray projection imaging, x-ray computed tomography, or x-ray tomosynthesis, defining a region of interest within one or more images from the image set, extracting feature measures from the region of interest, and reporting at least one of the feature measures on the region of interest (ABSTRACT, Figs. 1, 3, 5 – 8, paragraphs 0013, 0016, 0020).

Claim 1 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer system for classifying a cancer condition, in a plurality of different cancer conditions, the computer system comprising: at least one processor; and a memory, the memory storing at least one program for execution by the at least one processor, the at least one program comprising instructions for: (A) obtaining, for each respective training subject in a plurality of training subjects of a species: (i) a cancer condition and (ii) a genotypic data construct that includes genotypic information corresponding to locations of a reference genome of the species, thereby obtaining a plurality of genotypic data constructs; (B) formatting each genotypic data construct in the plurality of genotypic data constructs into a corresponding vector set comprising one or more corresponding vectors, thereby creating a plurality of vector sets; (C) providing the plurality of vector sets to a network architecture that includes at least (i) a first convolutional neural network path comprising a first plurality of layers including at least a first convolutional layer associated with at least a first filter comprising a first set of filter weights and (ii) a scorer; (D) obtaining a plurality of scores from the scorer, wherein each score in the plurality of scores corresponds to the input of a vector set in the plurality of vector sets into the network architecture; and (E) using a comparison of respective scores in the plurality of scores to the corresponding cancer condition of the corresponding training subject in the plurality of training subjects to adjust at least the first set of filter weights thereby training the network architecture to classify a cancer condition, in the plurality of cancer conditions, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 74 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer system for classifying a cancer condition, in a plurality of different cancer conditions, for a subject, the computer system comprising: at least one processor; and a memory, the memory storing at least one program for execution by the at least one processor, the at least one program comprising instructions for: (A) obtaining a genotypic data construct for the subject that includes genotypic information corresponding to locations of a reference genome of the species; (B) formatting the genotypic data construct into a corresponding vector set comprising one or more corresponding vectors; (C) providing the vector set to a network architecture that includes at least (i) a first convolutional neural network path comprising a first plurality of layers including at least a first convolutional layer associated with at least a first filter comprising a first set of filter weights and (ii) a scorer; (D) obtaining a first score from the scorer, wherein the first score corresponds to the input of the vector set into the network architecture; and (E) using the first score to classify the subject as having a cancer condition, in the plurality of cancer conditions, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 91 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for classifying a cancer condition, in a plurality of different cancer conditions, of a species, the method comprising: (A) obtaining a genotypic data construct for a subject that includes genotypic information corresponding to locations of a reference genome of the species; (B) formatting the genotypic data construct into a corresponding vector set comprising one or more corresponding vectors; (C) providing the vector set to a network architecture that includes at least (i) a first convolutional neural network path comprising a first plurality of layers including at least a first convolutional layer associated with at least a first filter comprising a first set of filter weights and (ii) a scorer; (D) obtaining a first score from the scorer, wherein the score corresponds to the input of the vector set into the network architecture; and (E) using the first score to classify the subject as having a cancer condition, in the plurality of cancer conditions, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 92 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer-readable storage medium having stored thereon program code instructions that, when executed by a processor, cause the processor to perform a method for classifying a cancer condition, in a plurality of different cancer conditions, for a species, the method comprising: (A) obtaining a genotypic data construct for the subject that includes genotypic information corresponding to locations of a reference genome of the species; (B) formatting the genotypic data construct into a corresponding vector set comprising one or more corresponding vectors; (C) providing the vector set to a network architecture that includes at least (i) a first convolutional neural network path comprising a first plurality of layers including at least a first convolutional layer associated with at least a first filter comprising a first set of filter weights and (ii) a scorer; (D) obtaining a score from the scorer, wherein the score corresponds to the input of the vector set into the network architecture; and (E) using the first score to classify the subject as having a cancer condition, in the plurality of cancer conditions, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642